Opinion by
Judge Haegis:
A conviction of the' offense of drunkenness and disorderly • conduct does not constitute “a judicial conviction of the defendant- of an offense involving a breach of the peace within the period specified in the bond.” Rankin v. Commonwealth, 9 Bush (Ky.) 553. The proceedings of the police court were the basis of the action for *134the forfeiture, and an attempt by allegation to show that the conviction was for a different offense than exhibited by the record would, if tolerated, authorize the commonwealth to contradict the record by parol proof.

P. W. Plardin, for appellant.


Major & Jett, for appellees.

[Cited, Cornett v. Commonwealth, 25 Ky. L. 1769, 78 S. W. 858.]
Whether there can be other breaches of the bond than those specified in Buckner & Bullitt’s Crim. Code (1876), § 391, need not be determined, as this proceeding is for an. alleged breach shown by judicial conviction, and' unless the record thereof on inspection- exhibits the breach, there will be a failure of proof, and the breach can not be shown by alteration or variation of the record by parol evidence relating to the same acts for which the alleged conviction was had.
Wherefore the judgment is affirmed.